DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (US 2011/0109592 A1, Published May 12, 2011).
As to claim 1, Kurokawa discloses a display device, comprising: 
a substrate comprising a display region comprising a plurality of pixels (Kurokawa at Figs. 1-2, 7, TFT substrate 501); 
a sensing region provided in at least one region of the display region (Kurokawa at Figs 1-2, photosensors 106 in pixels 104); 
a circuit element layer disposed on the substrate, the circuit element layer comprising a plurality of conductive layers (Kurokawa at Fig. 7, layers forming transistors 503 and 540); 

a sensor layer disposed on the substrate (Kurokawa at Figs. 1-2, 7, photodiode 502), 
wherein the sensor layer comprises a plurality of photo sensor units each comprising sensor pixels (Kurokawa at Figs. 1-2, 7, photosensors 106), 
wherein the photo sensor units are arranged in an irregular pattern in the sensing region (Kurokawa at Fig. 11B; ¶ [0104] discloses “Note that the first photosensors are not necessarily arranged at regular intervals as illustrated in FIG. 11A, and may be arranged at irregular intervals as illustrated in FIG. 11B.”). 
As to claim 2, Kurokawa discloses the display device of claim 1, wherein the plurality of photo sensor units are disposed in a two-dimensional array comprising a plurality of rows and a plurality of columns (Kurokawa at Fig. 11B), 
wherein, at least one of the photo sensor units of the plurality of photo sensor units is not aligned in a column direction with any other photo sensor unit of the plurality of photo sensor units disposed in a most adjacent row (Kurokawa at Fig. 11B, in Fig. 11B, the photo sensor (shaded) located in the center block of the depicted 3 x 3 block array). 
As to claim 3, Kurokawa discloses the display device of claim 1, wherein the photo sensor units are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns (Kurokawa at Fig. 11B), 

As to claim 8, Kurokawa discloses the display device of claim 1, further comprising a fingerprint detector (Kurokawa at Fig. 9C; ¶ [0423]) configured to apply driving signals to the sensor pixels and receive electrical signals output from the sensor pixels (Kurokawa at Fig. 1, photosensor driver circuit 110 and photosensor readout circuit 109; ¶ [0064]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 2011/0109592 A1, Published May 12, 2011).
As to claim 4, Kurokawa discloses the display device of claim 2, wherein the distance between adjacent photo sensor units of the plurality of photo sensor units in the row direction and the column direction is 5 mm or less (Kurokawa at Figs. 1, 7, 11B.  
As to claim 5, Kurokawa discloses the display device of claim 3, wherein the distance between adjacent photo sensor units of the plurality of photo sensor units in the row direction and the column direction is 5 mm or less (Kurokawa at Figs. 1, 7, 11B; MPEP 2144.05(II) establishes that optimization of ranges is obvious). 
As to claim 6, Kurokawa discloses the display device of claim 1, wherein the width or diameter of the photo sensor units is 5 mm or less (Kurokawa at Figs. 1, 7, 11B.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  MPEP 2144.04(IV) establishes that changes in size/proportion are obvious). 
As to claim 7, Kurokawa discloses the display device of claim 1, wherein a total area of the photo sensor units is equal to or smaller than 1/2 of an area of the sensing region (Kurokawa at Figs. 1, 7, 11B; MPEP 2144.04(IV) establishes that changes in size/proportion are obvious). 
As to claim 9, Kurokawa discloses the display device of claim 8, wherein, the fingerprint detector comprises: 
a horizontal driver configured to apply driving signals to the sensor pixels through driving lines (Kurokawa at Fig. 1, photosensor driver circuit 110); 
a vertical driver configured to covert an analog signal output from the sensor pixels into a digital signal and output the digital signal (Kurokawa at Fig. 1, photosensor readout circuit 109; ¶ [0064]); and 
. 
Claim 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 2011/0109592 A1, Published May 12, 2011) in view of Bok (US 2018/0089485 A1, Published March 29, 2018). 
As to claim 10, Kurokawa discloses the display device of claim 1, further comprising a light blocking layer disposed between the substrate and the circuit element layer (Kurokawa at ¶ [0151] discloses “a shielding film 515 which can block light is formed over the substrate 513 so as to overlap with the photodiode 502. By providing the shielding film 515, light from a backlight that passes through the substrate 513 and enters the touch panel can be prevented from being directly delivered to the photodiode 502.”  ¶ [0170] discloses “A shielding film may be provided below the photodiode 502. The shielding film can prevent the light, from the backlight, which passes through the substrate (TFT substrate) 501 and enters the display panel from reaching the photodiode 502 directly.”  MPEP 2144.04(IV) establishes that changes in configuration are obvious).
Kurokawa does not disclose that the light blocking layer having pin holes formed therein, wherein the pin holes allow light to selectively pass therethrough. 
However, Bok does disclose that the light blocking layer having pin holes formed therein, wherein the pin holes allow light to selectively pass therethrough (Bok at Fig. 4B, opening OPN; ¶ [0101], [0120] discloses “However, the elements removed from the 
Kurokawa discloses a base touch display device upon which the claimed invention is an improvement.  Bok discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Bok to that of Kurokawa for the predictable result of enhancing a security function of the display device by including a fingerprint sensor having improved sensitivity (Bok at ¶ [0007]).
As to claim 11, the combination of Kurokawa and Bok discloses the display device of claim 10, wherein the light blocking layer comprises a plurality of pinhole regions in which the respective pin holes are formed (Bok at Figs. 3, 4B), 
wherein the pinhole regions are irregularly arranged in the light blocking layer (Kurokawa at Fig. 11B). 
Kurokawa discloses a base touch display device upon which the claimed invention is an improvement.  Bok discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Bok to that of Kurokawa for the predictable result of enhancing a security function of the display device by including a fingerprint sensor having improved sensitivity (Bok at ¶ [0007]).
As to claim 12, the combination of Kurokawa and Bok discloses the display device of claim 11, wherein the pinhole regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns (Kurokawa at Fig. 11B), 
wherein, at least one of the pinhole regions is not aligned in a column direction with any other pinhole region disposed in a most adjacent row (Kurokawa at Fig. 11B, in Fig. 11B, the photo sensor (shaded) located in the center block of the depicted 3 x 3 block array). 
As to claim 13, the combination of Kurokawa and Bok discloses the display device of claim 11, wherein the pinhole regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns (Kurokawa at Fig. 11B), 
wherein, at least one of the pinhole regions is not aligned in a row direction with any other pinhole region disposed in a most adjacent column (Kurokawa at Fig. 11B, in Fig. 11B, the photo sensor (shaded) located in the center block of the depicted 3 x 3 block array). 
As to claim 14, the combination of Kurokawa and Bok discloses the display device of claim 11, wherein the pinhole regions are arranged to correspond one-to-one to the photo sensor units (Bok at Figs. 3, 4B). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa (US 2011/0109592 A1, Published May 12, 2011) in view of Kim (US 2016/0204177 A1, Published July 16, 2016). 
As to claim 15, Kurokawa discloses the display device of claim 1, wherein the plurality of conductive layers comprise: a semiconductor layer comprising an active pattern comprising at least one transistor (Kurokawa at Fig. 7, transistors 503, 540);

a source-drain layer comprising a source electrode and a drain electrode, which are connected to the active pattern (Kurokawa at Fig. 7, source, drain, and semiconductor regions of transistors 503, 540). 
Kurokawa does not disclose a second gate layer comprising at least one capacitor electrode.
However, Kim does disclose a second gate layer comprising at least one capacitor electrode (Kim at Claim 13).
Kurokawa discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Kim to that of Kurokawa for the predictable result of preventing smear and color deviation (Kim at ¶ [0007], [0009]).
Claims 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa and Kim as applied to claim 15 above, and in further view of Bok (US 2018/0089485 A1, Published March 29, 2018). 
As to claim 16, the combination of Kurokawa and Kim discloses the display device of claim 15, wherein the circuit element layer comprises a plurality of light-passing regions (Kurokawa at Figs 1, 7).

However, Bok does disclose that each comprising light passing holes, wherein each of the light-passing holes compose multi-layered openings formed in the semiconductor layer, the first gate layer, the second gate layer, and the source-drain layer to overlap with each other (Bok at Fig. 4B, opening OPN; ¶ [0101], [0120] discloses “However, the elements removed from the opening OPN are not limited thereto, for example, the gate insulating layer GI or the buffer layer BF may be removed”).
The combination of Kurokawa and Kim discloses a base touch display device upon which the claimed invention is an improvement.  Bok discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Bok to that of the combination of Kurokawa and Kim for the predictable result of enhancing a security function of the display device by including a fingerprint sensor having improved sensitivity (Bok at ¶ [0007]).
 As to claim 17, the combination of Kurokawa, Kim, and Bok discloses the display device of claim 16, wherein the light-passing regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns (Kurokawa at Figs. 1, 11), 

As to claim 18, the combination of Kurokawa, Kim, and Bok discloses the display device of claim 16, wherein the light-passing regions are disposed on a two-dimensional array comprising a plurality of rows and a plurality of columns (Kurokawa at Figs. 1, 11), 
wherein, at least one of the light-passing regions is not aligned in a row direction with any other light-passing region disposed in a most adjacent column (Kurokawa at Fig. 11B). 
As to claim 19, the combination of Kurokawa, Kim, and Bok discloses the display device of claim 16, wherein the light-passing regions are arranged to correspond one-to-one to the photo sensor units (Kurokawa at Figs. 1, 7, 11). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bok (US 2018/0089485 A1, Published March 29, 2018) in view of Kurokawa (US 2011/0109592 A1, Published May 12, 2011)
As to claim 20, Bok discloses a display device, comprising: 
a substrate comprising a display region comprising a plurality of pixels (Bok at Figs. 1-4, substrate SUB in Figs. 1B, 4B) and 
a sensing region provided in at least one region of the display region (Bok at Figs 1-3, first area A1 for sensing the fingerprint; ¶ [0072]); 

a light emitting element layer provided on the circuit element layer, the light emitting element layer comprising a plurality of light emitting elements (Bok Figs. 1, 3, 4B, light emitting element in light emitting area EA); 
a plurality of pin holes disposed in the circuit element layer and/or a light blocking layer disposed between the circuit element layer and the substrate (Bok at Fig. 4B, opening OPN; ¶ [0101], [0120] discloses “However, the elements removed from the opening OPN are not limited thereto, for example, the gate insulating layer GI or the buffer layer BF may be removed”); and 
a sensor layer disposed on a second surface of the substrate opposite to the first surface, wherein the sensor layer comprises a plurality of photo sensor units each comprising sensor pixels (Bok at 1B, 4B, fingerprint sensor FPS)… 
wherein the photo sensor units at least partially overlap the pixels in a thickness direction and are configured to use at least some of the plurality of pixels disposed in the sensing region as a light source (Bok at Figs. 3-4, pixels PX1; ¶ [0073], [0099]-[0100]).
Bok does not disclose that at least one among the photo sensor units, the sensor pixels, and the pin holes are arranged in an irregular pattern in the sensing region
However, Kurokawa does disclose that at least one among the photo sensor units, the sensor pixels, and the pin holes are arranged in an irregular pattern in the sensing region (Kurokawa at Fig. 11B; ¶ [0104]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/11/2021